Exhibit 10.1

--------------------------------------------------------------------------------


COVENTRY HEALTH CARE, INC.
SPECIAL INCENTIVE PLAN


PLAN OBJECTIVE

The objective of the Coventry Health Care (CHC) Special Incentive Plan (the
Plan) is to reward Thomas McDonough and James McGarry (the Participants) for the
attainment of pre–established financial goals on first year performance of First
Health Group.


PLAN YEAR

The Plan year is January 1 through December 31, 2005.


ELIGIBILITY

Eligibility in the Plan and eligibility to receive a Plan award are conditioned
on the Participants being actively employed during the entire Plan period and on
the payout date.


TIMING OF INCENTIVE PAYOUTS

Payouts under the Plan will be made as soon as possible after the close of the
fiscal year and after CHC and First Health year–end financial results are
finalized.


PERFORMANCE CRITERIA

Plan awards are based on the achievement of the following First Health financial
results, as measured and certified by CHC Corporate Controller and CHC CEO, and
approved by the “Compensation Committee”.

Performance Criteria:     EBIDTA*
Threshold:                      Budgeted EBIDTA
Stretch:                           8.75% increase over Threshold

*Earnings Before Interest, Depreciation, Taxes and Amortization


AWARD CALCULATION

Awards under the Plan are calculated as follows:

Results Achieved McDonough Award McGarry Award EBITDA ‹ Threshold $0 $0
               = Threshold $500,000 $200,000                = Stretch $2,000,000
$800,000

Awards for results achieved between the above–cited levels are calculated based
on straight–line interpolation.


AWARD

The cash award payment will be deposited into the Participant’s 2004 Mid–Term
Executive Retention Program account.


ADMINISTRATIVE GUIDELINES

The Plan is governed by the terms and conditions of the Coventry Health Care,
Inc. 2004 Incentive Plan. This document shall not be construed as a contract
with the employee and is in no way intended to limit the employment at will
status of employees of Coventry Health Care, Inc., or its Health Plans.